tcmemo_2009_225 united_states tax_court brian m dimercurio petitioner v commissioner of internal revenue respondent docket no filed date brian m dimercurio pro_se a gary begun for respondent memorandum opinion goeke judge the only issue remaining for disposition in this deficiency case is whether petitioner is subject_to the additions to tax for fraudulent_failure_to_file income_tax returns for through under sec_6651 1unless otherwise indicated all section references are to continued petitioner a wage earner asserts he is not a taxpayer but rather his social_security trust is the taxable entity we find for the reasons explained herein that petitioner’s claim of good_faith in failing to file form sec_1040 u s individual_income_tax_return for the years at issue is not credible and we further find that respondent has proven by clear_and_convincing evidence that petitioner’s failure_to_file income_tax returns was fraudulent at the time petitioner filed his petition he resided in michigan background petitioner was an employee of compuware corp during the years at issue he received a form_w-2 wage and tax statement from his employer reflecting wages petitioner filed a form_w-4 employee’s withholding allowance certificate in date claiming he was exempt from federal_income_tax in order to avoid any withholding of federal_income_tax from his wages that year he subsequently filed similar state and federal withholding forms making the same assertion for subsequent years in he signed a form_w-4 in which he claimed allowances for dependents petitioner was not exempt from federal_income_tax and did not have dependents as a result of filing the form sec_1 continued the internal_revenue_code w-4 petitioner did not have any federal_income_tax withholding in and he received wages of dollar_figure and dollar_figure respectively in and the form_w-2 his employer prepared reflects dollar_figure of federal_income_tax withheld in that year and wages of dollar_figure in petitioner received wages of dollar_figure and dollar_figure was withheld from his wages for federal_income_tax petitioner last filed a form_1040 for the tax_year in date petitioner sent a letter to his employer claiming to hereby withdraw my authorization for compuware to withhold tax from my personal earnings he thus began his efforts to avoid paying federal_income_tax his failure_to_file a federal_income_tax return for did not go unnoticed and respondent issued a notice_of_deficiency to petitioner on date petitioner petitioned this court relative to the year in brian m dimercurio a_trust v commissioner docket no and on date the court issued an order and decision dismissing the case for failure to state a claim the order and decision states that there is no legal basis to support the argument that the trust was the true party in interest and that the trust earned the wages petitioner was paid in the tax court’s decision was affirmed by the u s court_of_appeals for the sixth circuit via a mandate issued on date dimercurio v commissioner no 6th cir date the court_of_appeals awarded costs of dollar_figure to the commissioner petitioner has pursued his position in other cases including an appeal from a tax_court order involving federal_income_tax which resulted in an order filed by the u s court_of_appeals for the sixth circuit in dimercurio v commissioner no 6th cir date on page of that order the court_of_appeals stated dimercurio argues that the social_security administration in assigning him a unique social_security_number created a federal trust that trust he asserts earned the funds owed to the irs and should have been identified in the notice_of_deficiency this argument which is clearly fantastic and delusional does not deserve extensive refutation nevertheless petitioner continues to pursue the same position in the present case in an order dated date in this docket respondent’s motion for partial summary_judgment was granted and the deficiencies in income_tax and additions to tax under sec_6654 were sustained in petitioner submitted form sec_1041 u s income_tax return for estates and trusts for tax years through and also submitted amended versions of these returns on these returns he consistently claimed the amounts of the wages he received from compuware as fiduciary fees expense deductions petitioner did not contact a tax professional at any time to seek advice about his position that he was exempt from federal_income_tax and he has continued to maintain the same frivolous position until the present respondent issued a notice_of_deficiency to petitioner on date which determined additions to tax under sec_6651 as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure petitioner timely petitioned this court for redetermination of the deficiencies and additions to tax the additions to tax under sec_6651 are the only amounts remaining at issue following the date order regarding these additions to tax a trial was held in detroit michigan discussion sec_6651 imposes additions to tax upon taxpayers who fail to file federal_income_tax returns without reasonable_cause according to the net amount of tax due sec_6651 sec_6651 provides for an increased addition_to_tax when the failure_to_file is fraudulent the amount of each addition_to_tax respondent seeks pursuant to sec_6651 i sec_75 percent of the tax required to be shown on the unfiled return respondent has the burden of proving by clear_and_convincing evidence that there is an underpayment_of_tax and that petitioner intended to evade taxes known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see sec_7454 781_f2d_1566 11th cir affg tcmemo_1985_63 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 80_tc_1111 fraud is not to be imputed or presumed but rather must be established by some independent evidence of fraudulent intent 55_tc_85 53_tc_96 fraud may be established by surveying the taxpayer’s entire course of conduct and drawing reasonable inferences therefrom 317_us_492 korecky v commissioner supra pincite rowlee v commissioner supra pincite 79_tc_995 affd 748_f2d_331 6th cir although fraud may not be found under ‘circumstances which at the most create only suspicion’ the intent to defraud may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes believed to be owing spies v united_states supra pincite 92_tc_661 quoting 184_f2d_86 10th cir remanding a memorandum opinion of this court courts have relied on a number of indicia or badges_of_fraud in deciding whether to sustain the commissioner’s determinations with respect to the addition_to_tax for fraud although no single factor may be necessarily sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 beaver v commissioner supra pincite circumstantial evidence that may give rise to a finding of fraudulent intent includes but is not limited to the following understatement of income inadequate records pattern of failure_to_file tax returns awareness of obligation to file returns report income and pay taxes implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities filing false forms w-4 failure to make estimated_tax payments dealing in cash these badges_of_fraud are nonexclusive the taxpayer’s background and the context of the events in question may be considered as circumstantial evidence of fraud spies v united_states supra pincite 290_us_389 while these badges_of_fraud may be present the taxpayer may still have a good_faith understanding of the law that may negate the internal revenue service’s irs allegation of fraud see raney v commissioner tcmemo_2000_277 in raney the taxpayer received wages and pension income and then reported zero income on his tax returns on the meritless claim that the income represented nontaxable receipts nevertheless the court rejected the commissioner’s position to impose the fraud_penalty under sec_6651 on account of the taxpayer’s allegation of good-faith misunderstanding of the application of the law petitioner falsely claimed he had a_trust filed trust tax returns ie form sec_1041 and intentionally failed to file individual income_tax returns ie form sec_1040 for the years at issue in other instances similar actions by taxpayers have been construed as sufficient willfulness to warrant criminal conviction see eg christians v commissioner tcmemo_2008_220 petitioner’s conduct is unquestionably deliberate in 99_tc_202 we held that a taxpayer who acts willfully cannot avail himself of the good-faith misunderstanding defense explained in 498_us_192 see also lopez v commissioner tcmemo_2001_211 in niedringhaus v commissioner supra pincite citing 737_f2d_439 5th cir and 608_f2d_400 10th cir we stated there is a difference however between a good-faith misunderstanding of the laws and a good-faith belief that the law is invalid or a good- faith disagreement with the law petitioner who is college-educated conducted his own research using the internet he formulated his own conclusions failed to consult with a competent tax adviser and manifested his intent by taking action to eliminate withholding having observed petitioner’s testimony at length we found that his intention was to evade tax and his trust theory was little more than an artifice to evade tax we find petitioner’s claims of good_faith lack credibility petitioner intentionally took aggressive steps to stop the withholding of federal_income_tax from his wages and failed to file personal income_tax returns for the years in question these actions and omissions were part of his plan to evade the payment of income_tax he points to the form sec_1041 he filed on the theory that a_trust earned the income but these trust returns were filed only years after the failure_to_file began and after he had been confronted with his failure_to_file by respondent’s revenue agents these trust returns provide no support for petitioner’s claim of good_faith because his true intent to evade tax is evidenced by the matching of every dollar of wage income he was paid to a specious claim of fiduciary fee expense on a form_1041 given these facts we find respondent has proven by clear_and_convincing evidence that petitioner’s failure_to_file for and was fraudulent therefore we sustain the additions to tax under sec_6651 because of this result and the previous order of this court decision will be entered for respondent
